Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	With regard to claim 1, it is not clear what defines a “a third region of the connecting region”. Does the connecting region have first and second regions? Claim 1 is further unclear because it is not clear if first, second and third regions refer to regions on the first and/or second sheets or the connecting region? It is not clear how the recited “regions” are distinguished from one another. For purposes of examination claim 1 will be construed to mean coated first and second sheets connected together. Claims 2-19 are rejected for their dependency on claim 1. 
4.	Claim 13 is further indefinite because it is not clear what defines the “second region”. Is the “second region” a region on the first and/or second sheets or is the “second region” another region on the connecting region? It is also not clear how the regions of the sheets and connecting region are defined and distinguished from one another (assuming there is also a defined first region).  
5.	Claims 15-18 are further indefinite because it is not clear what defines the fourth and fifth regions. These claims depend either directly or indirectly from claim 1, however, claim 1 only recites a second sheet with a second region. It is not clear if the second sheet also includes defined first and third regions and/or how these regions are distinguished from one another. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 3, 5-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dojan et al., US 8321984.
	The patent issued to Dojan et al., teach forming a composite panel from a substrate layer, a mesh layer and one or more skin material layers. Said layers are connected to each other by a hot melt bonding layer interposed between the substrate, mesh and skin layers (abstract). The claimed seam would exist on the edges between substrate, mesh and skin layers once the layers are bonded. Since the claimed “regions” are not defined and/or not distinguished from each other by any limiting features, the Examiner considers the hot melt bonding layer interposed between the layers sufficient to meet coating the regions of the sheets and “connecting” region. Said composite panel can cover a toe, top, lateral and/or medial region of a shoe (column 3, 55-column 4, 10). Dojan et al., teach that stitching is used to attach the composite panel to other elements (column 3, 5-15). Dojan et al., teach that the substrate layer can include a laminate of a first material (artificial leather and second material such as thermoplastic polyurethane that are prelaminated (column 6, 35-55). Said substrate layer is disclosed as a synthetic suede of .5-1.0 mm thick (table 1). Said mesh layer is a single layer of warped knit or woven material made from polyester, nylon or blends thereof (column 8, 18-40 and table 2). Said skin layer can be single or multi-layer material made from thermoplastic polyurethane (column 8, 63-column 9, 10 and table 3). Said skin layer can have a thickness ranging from .1mm to .4mm (table 3). With regard to the bonding layer, Dojan et al., teach a material having similar thickness and appearance to a fine fibrous web made from hot melt polyurethane/polyester film with a thickness ranging from .05-2mm (column 9, 30-50 and table 4). Said bonding material can be applied in isolated areas such as a series of dots (column 12, 60-column 13, 30). A discontinuous adhesive pattern and/or a fibrous adhesive web also meets the limitations of coating or applying in “regions”. Dojan et al., further exemplifies a composite upper panel having additional layers/padding, adhesive and/or reinforcements (figure 6A and 6B). Additional layers can the same as the substrate layer or can be rubber, plastic or foam (column 17, 10-20). Dojan et al., further teach that the composite panel assembly can include extensions of panels in regions of the substrate material (column 17, 40-55). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dojan et al., US 8321984.
	With regard to claim 2, the limitation of “screen printing” is considered a method limitation on a product claim. Absent a showing to the contrary, it is Examiner's position that the article of the applied combination of prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
	With regard to claim 4, Dojan et al., teach using microsude and synthetic leather but does not specifically teach using “crust” leather. The Examiner is of the position that depending on the desired, functionality, aesthetic or type of shoe it would be within the skill of a worker in the art to use “crust” leather. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789